Seeyers, J
The defendant was indicted for an assault with intent to commit murder, and was found guilty on a trial before a jury. Judgment was pronounced on the verdict, and he appeals. In the record before us we find the indictment, instructions, verdict and judgment of the court, and motion for a new trial, which was overruled. A new trial was asked on eight grounds, but we are able to consider only one of such grounds, for the *761reason that the evidence is not before us, and, as there is no bill of exceptions, we aveunableto say whether the seven grounds upon which the motion is based are true or not. The remaining ground of the motion is that the court erred in the charge to the jury, and in relation thereto we have to say that the charge seems to us to be correct. Abstractly considered, it certainly is; and whether it is applicable to the evidence we are of course unable to say.
AFFIRMED.